Court of Appeals
of the State of Georgia


                                       ATLANTA,____________________
                                                  March 26, 2015

The Court of Appeals hereby passes the following order:

A15A0870. CARDELL ABRAMS v. THE STATE.

      On October 25, 2005, Cardell Abrams entered a negotiated guilty plea to
multiple counts of armed robbery, kidnapping, and possession of a weapon during the
commission of a felony. He also pled guilty to rape, aggravated sodomy, and other
crimes. Although Abrams faced a possible sentence of eight life sentences plus 245
years, the trial court sentenced Abrams to 35 years to serve 25. Years later, Abrams
filed a pro se Motion for Ineffective Assistance of Counsel and motion for
Evidentiary Hearing. The trial court denied the motion, Abrams appealed, and we
dismissed the appeal, finding that the order was not directly appealable. Abrams v.
State, Case No. A07A2361 (dismissed Aug. 1, 2007). In 2014, Abrams filed a
“Motion for Relief of Judgment,” arguing procedural issues with his indictment. The
trial court denied the motion, and Abrams filed this direct appeal. We lack
jurisdiction.
      An appeal from an order denying or dismissing a challenge to an allegedly void
conviction is subject to dismissal. See Williams v. State, 287 Ga. 192 (695 SE2d 244)
(2010). However, a direct appeal may lie from the denial of a motion to correct a
void sentence if the defendant raises a colorable claim that the sentence is void. See
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes a punishment that the law does not allow; assertions
taking issue with the procedure employed in imposing the sentence do not constitute
colorable void sentence claims. See Coleman v. State, 305 Ga. App. 680 (700 SE2d
668) (2010). Here, Abrams does not allege any void sentence claim. He takes issue
with his indictment. Accordingly, we lack jurisdiction over this appeal, which is
hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                                                          03/26/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.